DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mobeck (WO 2017/183991).
As concerns claim 1, Mobeck shows a subsea system, comprising: a subsea component (not shown) for disposal in seawater (page 1, ln 11-24; page 5, ln 5-11); and a disruptive coupling device (Fig. 1 & 2) coupled to the subsea component and comprising: a bladder (F) enclosing at least partially a fluid (B), a housing (E, C), and an opening (8) formed in the housing to allow the seawater to flow into the housing from outside of the housing, wherein the disruptive coupling device is configured to move at 
As concerns claim 2, Mobeck shows wherein the subsea system is disposed adjacent to or under an offshore structure (page 1, ln 11-24; page 5, ln 5-11).
As concerns claim 3, Mobeck shows wherein the subsea system is disposed as a stand-alone system on a seafloor (page 1, ln 11-24; page 5, ln 5-11).
As concerns claim 4, Mobeck shows wherein the disruptive coupling device is mounted to the subsea component, formed in the subsea component, or connected to the subsea component (page 1, ln 11-24; page 5, ln 5-11).
As concerns claim 6, Mobeck shows wherein the fluid comprises one or more of water, air, nitrogen, oil (B), or a subsea production fluid separated from the seawater.
As concerns claim 8, Mobeck shows wherein the subsea component comprises at least one of: a riser in any configuration, an umbilical, a flowline, a manifold, an in-line structure, a jumper, a pipeline end termination (PLET), a pipeline end manifold (PLEM), subsea storage equipment, subsea processing equipment, a midwater buoy, a midwater arch, or a midwater structure (page 1, ln 11-24; page 5, ln 5-11).
As concerns claim 9, Mobeck shows wherein the disruptive coupling device further comprises at least one of: a valve (3), a pump, a variable orifice, a damper, a protrusion that protrudes from the subsea component, an opening formed in the subsea component, or an enclosed volume enclosing the fluid.
As concerns claim 10, Mobeck shows wherein a mitigation frequency of the disruptive coupling device is independent of a loading frequency of the seawater (page 6, ln 9-18).
As concerns claim 11, Mobeck shows wherein the fluid is compressible such that a volume of the fluid reduces upon application of pressure to the fluid (page 5, ln 23 - page 6, ln 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mobeck alone.
As concerns claim 12, Mobeck shows a subsea installation system, comprising: an installation vessel (not shown) comprising one or more lifting devices (not shown); a subsea component (not shown) disposed in seawater and supported at least partially on the installation vessel (page 1, ln 11-24; page 5, ln 5-11); and a disruptive coupling device (Fig. 1 & 2) coupled to the subsea component and comprising:, a bladder (F) enclosing at least partially a fluid (B), a housing (E, C), and an opening (8) formed in the housing to allow the seawater to flow into the housing from outside of the housing, 
As concerns claims 5 and 13, Mobeck discloses the claimed invention except for wherein the fluid is a portion of the seawater.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized seawater as the fluid in place of oil, since the examiner takes official notice of the equivalence of various types of fluids for their use in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized seawater as the fluid for the expected benefit of providing a fluid which is readily available, while also preventing contamination of the subsea environment should a leak happen during use of the device.  Thus, one of ordinary skill in the art would have recognized that using seawater as the fluid within the bladder of the disruptive coupling device would have provided predictable results and a 
As concerns claim 14, Mobeck shows wherein the fluid comprises one or more of water, air, nitrogen, oil (B), or a subsea production fluid.
Allowable Subject Matter
Claims 15-20 are allowed over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-14 have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679